Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 was received and has been entered.  Claims 1, 5-6, and 12 were amended. Claims 1, 5-6, and 11-14 are in the application. Claims 15-17 have been withdrawn previously. Replacement Paragraphs were submitted to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reference plane”,  “an approximate center of thickness” , “a side of the refence plane” in claim 1, or “an opposite side of the refence plane” in claim 1, “the first surface are closer to the reference plane than the third surface” in claim 1, or “the second surface are closer to the reference plane than the fourth surface” in claim 1.
must be shown or the feature(s) canceled from the claim(s). Additionally, the specification describes the “dotted lined of Fig. 2 “and “an approximate center of thickness” as identifying the location of the reference plane. However, it is unclear which set of dotted lines refer to the reference plane. Clarification is requested.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The previous objection to the specification is withdrawn based on the submission of replacement paragraphs.
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of a new title. 
As stated above in the objection to the drawings, the specification describes the “dotted lined of Fig. 2 “ and “an approximate center of thickness” as identifying the location of the reference plane. However, it is unclear which set of dotted lines refer to the reference plane. Clarification is requested.  No new matter should be entered.
Claim Objections
The previous objection to claims 1, 3-4, and 7-10 are withdrawn based on the amendment to claim 1 and the cancellation of claims 3-4 and 7-10.
Claim 1 recites : “and the first surface are closer to the reference plane”.
A suggested revision is as follows: “and the first surface is 
Claim Rejections - 35 USC § 112
Claims 1, 5-6, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites :
“the first surface are closer to the reference plane than the third surface”. 
It is unclear if this limitation is intended to be interpreted: 					“the first surface is closer to the reference plane than the first surface is close to the third surface” or; 											“the first surface is closer to the reference plane than the reference plane is close to the third surface”.
 	For the purpose of prosecution, Examiner is interpreting the sentence as “the first surface is closer to the reference plane than the first surface is close to the third surface in a vertical direction ” based on Fig. 2 and paragraphs 6, 16, 44-47, 49-51, 55, and 59-61. 
Claim 1 recites :
“the second surface is closer to the reference plane than the fourth surface”. 
It is unclear if this limitation is intended to be interpreted: 					“the second surface is closer to the reference plane than the second surface is close to the fourth surface”. 
or; 														“the second surface is closer to the reference plane than the fourth surface is close to the refence plane”. 
 	For the purpose of prosecution, Examiner is interpreting the sentence as “the second surface is closer to the reference plane than the fourth surface is close to the reference plan in the vertical direction”. 
based on Fig. 4-6 and paragraphs 6, 47, and 59-61. 



Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120266813 A1 to Hong (hereinafter Hong) and US Pat. Pub. No. 20060012290 A1 to Chang-Ho Kang (hereinafter Kang) and further in view of US Pat. Pub. No. 20100055810 A1 to Sung et al (hereinafter Sung) is withdrawn based on the amendment to claim 1.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120266813 A1 to Hong (hereinafter Hong) and US Pat. Pub. No. 20060012290 A1 to Chang-Ho Kang (hereinafter Kang) and further in view of US Pat. Pub. No. 20100055810 A1 to Sung et al (hereinafter Sung) and US Pat. Num. 3,652,895 to Tsuneta et al (hereinafter Tsuneta).
Regarding claim 1, Hong teaches a fine metal mask (130), comprising at least one mask pattern portion (711); and at least one protective portion (rib 712 having first surface 714) disposed at and connected with at least one side edge of the at least one the mask pattern portion, wherein a thickness of the at least one protective portion (rib 712 having first surface 714) is less than a thickness of the at least one mask pattern portion (between 702 and 712), and the thickness of the at least one mask pattern portion (between 702 and 712) is equal to a thickness of the fine metal mask (710). (See Hong, paragraphs 81, 89 and Figs. 5-9.) Examiner is considering at least a portion of the mask (710) to be equivalent to the mask pattern portion (between 702 and 712) and as a result the mask would have the same thickness as the mask pattern portion in the section of the mask pattern portion. 
Further regarding claim 1, Hong does not teach each of the at least one protective portion is obtained by thinning the fine metal mask from two opposite surfaces of the fine metal mask.   
Tsuneta teaches etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each of the at least one protective portion is obtained by thinning the fine metal mask from two opposite surfaces of the fine metal mask, because Tsuneta teaches this would enable the convenience of etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
Regarding claim 1, Hong does not explicitly teach each mask pattern portion is a single pixel portion.
Kang is directed to a deposition mask.
Kang teaches each mask pattern portion is a single pixel portion. (See Kang, Fig. 6, Abstract, and paragraph 62.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each mask pattern portion is a single pixel portion, because Kang teaches this would enable the pixels of a single color to be deposited. (See Kang, Fig. 6, Abstract, and paragraph 62.)
Hong teaches the thickness (t3) of the second half-etching portion (716) is about half the thickness t1 of the portion which is not half-etched in the partition mask (710). (See Hong, Fig. 7 and paragraph 90.) Examiner is considering this to show a ratio of 1:2 of reduced thickness to total thickness. 
Further regarding claim 1, Hong does not explicitly teach a ratio of a reduction in thickness of the at least one protective portion to the thickness of the at least one mask pattern portion is equal to a single pixel aperture ratio of one of the mask pattern portion; wherein the single pixel aperture ratio refers to a ratio of an area of removed portion of one of the mask pattern portion to a total area of a corresponding entire mask pattern portion, and the removed portion is formed by removing material from each mask pattern portion.
Sung teaches the single aperture ratio is between 0.37- 0.85 based on width of outermost slits being 50 um and the width of each rib being between 10um and 100um. (See detailed calculation by Applicant’s representative, first paragraph, on page 15 of the July 9, 2021 Remarks Section of Applicant’s Response.)
Additionally, Hong discloses the ratio in thickness in the thickness of the deformation prevention unit to the deposition area 715 is ½. (See detailed calculation by Applicant’s representative on page 15, second paragraph, of the July 9, 2021 Remarks Section of Applicant’s Response.)
As a result, the reduction of thickness… and pixel aperture ratio is about 0.59 to 1.35. Examiner is considering this range to include the claimed value of 1.  (See detailed calculation by Applicant’s representative on last paragraph, page 15 to first paragraph, page 16 , of the July 9, 2021 Remarks Section of Applicant’s Response.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute different sized removed portion and mask area, through routine experimentation, with a reasonable expectation of success, to the select the proper dimensions of the slits and rib combination and as a result the proper ratio, as a result-effective variable, in order to provide the desired shape of apertures for depositing an organic material for several units at a time on one device in the desired shape without showing any rib bending or deformation. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))  (See Sung, Abstract, paragraphs 52 and 67.)
Any variation in the dimensions of the mask is obvious in light of the prior art, because the change in the dimensions does not produce any unexpected result. The routine varying of parameters to produce expected changes are within the ability of one of ordinary skill in the art. Patentability over the prior art will only occur if the parameter variation produces an unexpected result. In re Aller, Lacy, and Hall, 105 USPQ 233, 235, In Re Reese 129 USPQ 402, 406.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima-facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. ( In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F. 2d 1403, 160 USPQ 809 (CCPA 1969).
It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, dimensions, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, alignment, dimensions, or configuration) is provided and the shape (orientation, alignment, dimensions, or configuration) is considered an obvious matter of design choice based on other known (orientation, alignment, or configuration) in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) )
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Further, regarding claim 1, Hong teaches each of the at least one protective portion (712) comprises a first surface (714) and a second surface (717) opposite to each other and the metal mask (710) comprise a surface (surface of 710 facing same direction as 701) and an opposite surface (surface of 710 facing same direction as 702).  (See Hong, paragraphs 81, 88-91, and 93 and Figs. 5-9.) 
Hong does not explicitly teach the at least one protective portion is obtained by thinning the fine metal mask from the surface of the fine metal mask to the first surface and from the opposite surface of the fine metal mask to the second surface.   
Tsuneta teaches etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one protective portion is obtained by thinning the fine metal mask from a surface of the fine metal mask to the first surface and from an opposite surface of the fine metal mask to the second surface, because this would enable the convenience of etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
Further, regarding claim 1, Hong teaches each of the at least one mask pattern portion (711, portion between 702 and 712) comprises a third surface (bottom edge of the mask surface 711) and a fourth surface (top edge of the mask surface 711) opposite to each other, the first surface (714) and the third surface (bottom edge of the mask surface 711) are at a side of a reference plane (plane coincident with line VIII-VIII), and the first surface (714) are closer (in a horizontal or width direction) to the reference plane than the third surface (bottom edge of the mask surface 711), wherein the reference plane is a plane which passes through an approximate center of the thickness of each of the at least one mask pattern portion and is parallel to the third surface or the fourth surface, the second surface (inside edge of 717) and the fourth surface (top edge of the mask surface 711) are at an opposite side of the reference plane, and the second surface is closer (in a horizontal or width direction) to the reference plane than the fourth surface. (See Hong, Fig. 7.)

    PNG
    media_image1.png
    910
    775
    media_image1.png
    Greyscale

Hong does not explicitly teach the at least one protective portion is obtained by thinning the fine metal mask from a surface of the fine metal mask to the first surface and from an opposite surface of the fine metal mask to the second surface.   
Tsuneta teaches etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one protective portion is obtained by thinning the fine metal mask from a surface of the fine metal mask to the first surface and from an opposite surface of the fine metal mask to the second surface, because this would enable the convenience of etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
 Regarding claim 11, Hong teaches a plurality of fine metal masks (130) according to claim 1; and a mask frame (111), wherein, the plurality of fine metal masks (130) are fixed on the mask frame (111).   (See Hong, paragraphs 81, 89 and Figs. 5-9.)
The previous rejection of claims 2-5 and 12-14 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120266813 A1 to Hong (hereinafter Hong) and US Pat. Pub. No. 20060012290 A1 to Chang-Ho Kang (hereinafter Kang) and US Pat. Pub. No. 20100055810 A1 to Sung et al (hereinafter Sung) as applied to claims 1 and 11 and further in view of US Pat. Num. 3,652,895 to Tsuneta et al (hereinafter Tsuneta) is withdrawn based on the amendment to claim 1 and cancellation of claims 2-4 and 7-10.
Claims 5-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20120266813 A1 to Hong (hereinafter Hong) and US Pat. Pub. No. 20060012290 A1 to Chang-Ho Kang (hereinafter Kang) and further in view of US Pat. Pub. No. 20100055810 A1 to Sung et al (hereinafter Sung) in view of US Pat. Num. 3,652,895 to Tsuneta et al (hereinafter Tsuneta).
	Regarding claim 5, Hong teaches a maximum distance between the first surface and the third surface is equal to a maximum distance between the second surface and the fourth surface.
Regarding claim 6, Hong does not explicitly teach a reduction in thickness of the fine metal mask from the surface of the fine metal mask to the first surface is equal to a reduction in thickness of the fine metal mask from the opposite surface of the fine metal mask to the second surface.
Tsuneta teaches etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a reduction in thickness of the fine metal mask from the surface of the fine metal mask to the first surface is equal to a reduction in thickness of the fine metal mask from the opposite surface of the fine metal mask to the second surface, through routine experimentation, with a reasonable expectation of success, to the select the proper preparation of etching and etching on each side, as a result-effective variable, in order to provide the optimal configuration of the openings. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Tsuneta, col. 4, lines 33-35.)
	Regarding claim 12, Hong teaches the plurality of fine metal masks comprises a plurality of protective portions.   (See Hong, Figs. 1 and 11.)
	Hong does not explicitly teach each protective portion is obtained by thinning a corresponding one of the plurality of fine metal masks from two opposite sides of the corresponding one of the plurality of fine metal masks closer to the substrate on which a film to be formed.
Tsuneta teaches etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include each protective portion is obtained by thinning a corresponding one of the plurality of fine metal masks from at least a side of the corresponding one of the plurality of fine metal masks closer to the substrate on which a film to be formed, because this would enable the convenience of etching the metal sheet from both sides. (See Tsuneta, col. 4, lines 33-35.)
	Regarding claim 13, Hong teaches two ends of each of the plurality of fine metal masks along a first direction are fixed on the mask frame; the plurality of fine metal masks comprises a plurality of protective portions and a plurality of mask pattern portions, and two of the plurality of protective portions are respectively disposed on two side edges of a corresponding one of the plurality of mask pattern portions along a second direction, and the first direction is perpendicular to the second direction
 (See Hong, Figs. 1 and 11 and paragraphs 52 and 58.)	
	   Regarding claim 14, Hong teaches some of the plurality of protective portions are disposed on side edges of at least one of the plurality of mask pattern portion along the first direction. (See Hong, Figs. 1 and 11 and paragraphs 52 and 58.)
Response to Arguments
Applicant's arguments filed July 9, 2021 with respect to claims 1, 5-6, and 11-14  have been fully considered but they are not persuasive.
Applicant argues on fifth paragraph, of page 14 of the Remarks Section that 
Tsuneta only discloses that a through hole may be obtained by etching the metal sheet from both sides, but does not disclose that a thinner region can be obtained by the same etching process. 
	Examiner is considering a person of ordinary skill in the art would be able to understand that a thinning process can be increased in efficiency by etching from both sides in the same way that a hole can be formed by etching at both sides.
Applicant argues on first paragraph, of page 16 of the Remarks Section that 
Sung discloses only a range of values, but not a specific value. Examiner does not find this argument to be persuasive as a value found within a range taught in the prior art, is considered be made obvious by the Prior Art as discussed in the action.
Any variation in the dimensions of the mask is obvious in light of the prior art, because the change in the dimensions does not produce any unexpected result. The routine varying of parameters to produce expected changes are within the ability of one of ordinary skill in the art. Patentability over the prior art will only occur if the parameter variation produces an unexpected result. In re Aller, Lacy, and Hall, 105 USPQ 233, 235, In Re Reese 129 USPQ 402, 406.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima-facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. ( In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). In re Aller 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F. 2d 1403, 160 USPQ 809 (CCPA 1969).
It has been held that the shape or configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (orientation, alignment, dimensions, or configuration) is significant. In this case, no evidence to the significance of the shape (orientation, alignment, dimensions, or configuration) is provided and the shape (orientation, alignment, dimensions, or configuration) is considered an obvious matter of design choice based on other known (orientation, alignment, or configuration) in the art.  (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) )
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Applicant argues on first paragraph, of page 17 of the Remarks Section that when the thinning operation is performed from either of the two opposite surfaces, curls of the fine metal mask 10 towards the thinned surface are avoided during stretching the fine metal mask 10, because the protective portion is obtained by thinning from two opposite surfaces. Examiner does not find this argument to be persuasive based on the following reason.
In response to applicant's argument that defect due to curling of the surfaces is avoided, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717